BENEDICT, District Judge.
The subsisting firm of Pitt Brothers, sought to be adjudicated bankrupt by these proceedings, is ■composed of Charles S. Pitt, Alfred Pitt, and Walter Pitt. But the proceeding has been taken against Charles S. Pitt and Alfred Pitt .alone, Walter Pitt not being made a party. Upon such a petition the existing firm of Pitt Brothers cannot be adjudged bankrupts, because all the persons comprising the firm •are not before the court.
The defect cannot be cured by an amendment made at this time, when all the testimony has been taken and the cause is before the court upon hearing. The application to .amend should have been made when the defect was discovered and before taking the .proofs of the act of bankruptcy.